Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 line 2: “the first plurality of receive carriers” lacks antecedent basis.
Claim 5 lines 2-3: “the second plurality of receive carriers” lacks antecedent basis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20080045146 to Wahlberg et al in view of U.S. Publication No. 20150188623 to Angeletti et al, and in further view of U.S. Publication No. 20040008643 to Guturu et al.  
Referring to claim 1, Wahlberg et al disclose in Figures 1-32 a system (terrestrial terminal) for network agnostic satellite communications (Figure 1), comprising: 
An antenna (antenna 600) configured to receive at least one antenna receive beam (of each satellite 102, 104, 106, 108) … multiple satellites (satellites 102, 104, 106, 108) … A satellite 102, 104, 106, 108 comprises one or more steerable beam antenna (Sections 0068, 0095).  Terrestrial terminal comprises an antenna 600 that can receive data from steerable beam antennae of any of satellites 102, 104, 106, 108.
A signal processor (software 608 running on a processor, Section 0060) configured to receive the multiple satellites and to extract data from at least one satellite of the multiple satellites.  Terrestrial terminal comprises software 608 running on a processor to receive data from steerable beam antennae of any of satellites 102, 104, 106, 108, and to extract the data from steerable beam antennae of any of satellites 102, 104, 106, 108.
An input device (antenna 600) configured to receive at least one desirable communication parameter (set of preselected constraints).  Terrestrial terminal determines, from among a plurality of satellites 102, 104, 106, 108 in a satellite network, a satellite with which to communicate that best satisfies a set of preselected constraints; so terrestrial terminal receives the set of preselected constraints (Figure 8, Sections 0060 and 0072-0075).
A control processor (software 608 running on a processor, Section 0060) configured to: 
Determine (step 806) actual parameters (latency, traffic, capacity limits and other information on the network status updates channel) corresponding to the multiple satellites … Terrestrial terminal analyzes alternative satellites 102, 104, 106, 108 used to reach a target terrestrial terminal; terrestrial terminal determines the best satellite in terms of latency, traffic, capacity limits and other information on the network status updates channel.  So, terrestrial terminal must determine the actual latency, traffic, capacity limits and other information on the network status updates channel of each of satellites 102, 104, 106, 108 in order to determine the best satellite (Figure 8, Sections 0060 and 0072-0075).
Select (step 814) an optimal satellite by comparing the at least one desirable communication parameter to the actual parameters.  Since terrestrial terminal determines, from among a plurality of satellites 102, 104, 106, 108 in a satellite network, a satellite with which to communicate that best satisfies a set of preselected constraints, terrestrial terminal must compare the actual parameters (latency, traffic, capacity limits and other information on the network status updates channel) of each of satellites 102, 104, 106, 108 to the preselected constraints in order to determine the best satellite (Figure 8, Sections 0060 and 0072-0075).
Establish (step 822) a current communication link with the optimal satellite.  Terrestrial terminal establishes a link to the target terrestrial terminal via the chosen satellite.  Refer to Sections 0045-0127.
Wahlberg et al do not disclose … an antenna configured to receive at least one antenna receive beam including multiple receive carriers multiplexed in at least one of frequency or time; a signal processor configured to receive the multiple receive carriers and to extract data from at least one receive carrier of the multiple receive carriers; … ; determine actual parameters corresponding to the multiple receive carriers of the at least one antenna receive beam; select an optimal receive carrier by comparing the at least one desirable communication parameter to the actual parameters; and establish a current communication link with the optimal receive carrier.  
Angeletti et al disclose in Sections 0038, 0053, 0065, and 0070 that each gateway station is configured to transmit and/or receive data using K carriers (claimed “multiple receive carriers”), a subset of which being allocated to a respective antenna beam, and each antenna beam comprises a plurality of carriers (claimed “at least one antenna receive beam including multiple receive carriers”), wherein frequency multiplexers combine the carriers (claimed “at least one antenna receive beam including multiple receive carriers multiplexed in at least one of frequency…”).  Also, Angeletti et al disclose in Section 0111 wherein users receives data over a single carrier, so a single carrier must be selected for data reception.  Guturu et al disclose in Figures 1-4 and Sections 0019-0102 wherein a system selects an optimal carrier for data communication by comparing the parameters of each carrier to desired parameters of the user; for example, if the user desires resources of a 3G voice call, the system will determine which carrier supports resources for a 3G voice call in selecting an optimal carrier, and then the system establishes a link with the optimal carrier that supports a 3G voice call for the user (claimed “determine actual parameters corresponding to the multiple receive carriers of the at least one antenna receive beam; select an optimal receive carrier by comparing the at least one desirable communication parameter to the actual parameters; and establish a current communication link with the optimal receive carrier”).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include … an antenna configured to receive at least one antenna receive beam including multiple receive carriers multiplexed in at least one of frequency or time (not in reference; claim is in “or” form and only requires one of the limitations); a signal processor configured to receive the multiple receive carriers and to extract data from at least one receive carrier of the multiple receive carriers; … ; determine actual parameters corresponding to the multiple receive carriers of the at least one antenna receive beam; select an optimal receive carrier by comparing the at least one desirable communication parameter to the actual parameters; and establish a current communication link with the optimal receive carrier.  One would have been motivated to do so so since an antenna beam comprises a plurality of carriers, and so that an optimal carrier can be selected for optimal communication.
Referring to claim 2, Wahlberg et al do not disclose further comprising a first non-transitory context memory configured to store a first network configuration corresponding to the optimal receive carrier, the first network configuration including at least one of: a carrier frequency; at least one of a modulation or a demodulation waveform definition; at least one of an encoding or a decoding algorithm definition; a satellite ephemeris; a network access parameter; a locally measured network performance parameter; an externally provided network performance parameter; a user history; a ranking; a data priority; a data schedule; or a data buffer.
Guturu et al disclose in Figures 1-4 and Sections 0019-0102 wherein a BSC selects an optimal carrier for data communication by comparing the parameters of each carrier to desired parameters of the user; for example, if the user desires resources of a 3G voice call, the system will determine which carrier supports resources for a 3G voice call in selecting an optimal carrier, and then the system establishes a link with the optimal carrier that supports a 3G voice call for the user.  In Section 0084, BSC retrieves from its in-memory database (claimed “a first non-transitory context memory configured to store a first network configuration corresponding to the optimal receive carrier”) information about BTS carriers, CARRIERINFO: CARRIERINFO contains the algorithm associated with a carrier (whether MMTA is permitted) (claimed “externally provided network performance parameter”; claim does not specifically define the claimed “externally provided network performance parameter” so an algorithm associated with a carrier reads on the claimed “externally provided network performance parameter”, since the network determines whether or not MMTA is permitted), carrier identity (claimed “carrier frequency”, Table 4 shows carriers identified by a frequency), its preference value (claimed “ranking” and “data priority”; claim does not specifically define the claimed “ranking” and “data priority” so a preference value reads on the claimed “ranking” and “data priority”, since a preference establishes ranking and priority), threshold (capacity reserved for soft-handoff calls and other purposes) (claimed “locally measured network performance parameter”; claim does not specifically define the claimed “locally measured network performance parameter” so a threshold reads on the claimed “locally measured network performance parameter”, since a capacity threshold is measured at a node), and cell-capability (ability to support 2G/3G voice calls and/or data calls) (claimed “network access parameter”; claim does not specifically define the claimed “network access parameter” so cell-capability reads on the claimed “network access parameter”, since call-capability indicates whether 2G/3G networks can be accessed).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include further comprising a first non-transitory context memory configured to store a first network configuration corresponding to the optimal receive carrier, the first network configuration including at least one of: a carrier frequency; at least one of a modulation or a demodulation waveform definition (not in reference; claim one requires “at least one” of the limitations); at least one of an encoding or a decoding algorithm definition (not in reference; claim one requires “at least one” of the limitations); a satellite ephemeris (not in reference; claim one requires “at least one” of the limitations); a network access parameter; a locally measured network performance parameter; an externally provided network performance parameter; a user history (not in reference; claim one requires “at least one” of the limitations); a ranking; a data priority; a data schedule (not in reference; claim one requires “at least one” of the limitations); or a data buffer (not in reference; claim one requires “at least one” of the limitations).  One would have been motivated to do so since carrier selection is based on parameters including carrier frequency, network access parameter, locally measured network performance parameter, externally provided network performance parameter, ranking, and data priority.
Referring to claim 7, Wahlberg et al disclose in Figures 1-32 wherein the control processor is further configured to determine the actual parameters corresponding to the multiple satellites … based on an analysis of the multiple satellites by the signal processor.  Terrestrial terminal analyzes alternative satellites 102, 104, 106, 108 used to reach a target terrestrial terminal; terrestrial terminal determines the best satellite in terms of latency, traffic, capacity limits and other information on the network status updates channel.  So, terrestrial terminal must determine the actual latency, traffic, capacity limits and other information on the network status updates channel of each of satellites 102, 104, 106, 108 in order to determine the best satellite.  Since terrestrial terminal determines, from among a plurality of satellites 102, 104, 106, 108 in a satellite network, a satellite with which to communicate that best satisfies a set of preselected constraints, terrestrial terminal must compare the actual parameters (latency, traffic, capacity limits and other information on the network status updates channel) of each of satellites 102, 104, 106, 108 to the preselected constraints in order to determine the best satellite (Figure 8, Sections 0060 and 0072-0075).  Refer to Sections 0045-0127.
Wahlberg et al do not disclose wherein the control processor is further configured to determine the actual parameters corresponding to the multiple receive carriers of the at least one antenna receive beam based on an analysis of the multiple receive carriers by the signal processor.
Angeletti et al disclose in Section 0111 wherein users receives data over a single carrier, so a single carrier must be selected for data reception.  Guturu et al disclose in Figures 1-4 and Sections 0019-0102 wherein a system selects an optimal carrier for data communication by comparing the parameters of each carrier to desired parameters of the user; for example, if the user desires resources of a 3G voice call, the system will determine which carrier supports resources for a 3G voice call in selecting an optimal carrier, and then the system establishes a link with the optimal carrier that supports a 3G voice call for the user.  So, the system must analyze the parameters of different carriers to determine the optimal carrier.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the control processor is further configured to determine the actual parameters corresponding to the multiple receive carriers of the at least one antenna receive beam based on an analysis of the multiple receive carriers by the signal processor.  One would have been motivated to do so so that an optimal carrier can be selected for optimal communication based on analysis of the carriers.
Referring to claim 20, Wahlberg et al disclose in Figures 1-32 a method (performed by terrestrial terminal) for network agnostic satellite communications (claim 20), comprising:
Receiving, by an antenna, at least one antenna receive beam … multiple satellites … 
Extracting, by a signal processor, data from at least one satellite of the multiple satellites.
Receiving, by an input device, at least one desirable communication parameter.
Determining, by a control processor, actual parameters corresponding to the multiple satellites …
Selecting, by the control processor, an optimal satellite by comparing the at least one desirable communication parameter to the actual parameters.
Establishing, by the control processor, a current communication link with the optimal satellite. 	Wahlberg et al do not disclose receiving, by an antenna, at least one antenna receive beam having multiple receive carriers multiplexed in at least one of frequency or time; extracting, by a signal processor, data from at least one receive carrier of the multiple receive carriers; receiving, by an input device, at least one desirable communication parameter; determining, by a control processor, actual parameters corresponding to the multiple receive carriers of the at least one antenna receive beam; selecting, by the control processor, an optimal receive carrier by comparing the at least one desirable communication parameter to the actual parameters; and establishing, by the control processor, a current communication link with the optimal receive carrier.  Refer to the rejection of claim 1.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20080045146 to Wahlberg et al in view of U.S. Publication No. 20150188623 to Angeletti et al in view of U.S. Publication No. 20040008643 to Guturu et al, and in further view of U.S. Publication No. 20200204316 to Zhang et al.
Wahlberg et al do not disclose further comprising a second non-transitory context memory configured to store a second network configuration corresponding to another receive carrier, wherein the control processor is configured to establish a new communication link with the another receive carrier by controlling the antenna, and the signal processor to implement the second network configuration stored in the second non-transitory context memory.
Guturu et al disclose in Figures 1-4 and Sections 0019-0102 wherein a BSC selects an optimal carrier for data communication by comparing the parameters of each carrier to desired parameters of the user; for example, if the user desires resources of a 3G voice call, the system will determine which carrier supports resources for a 3G voice call in selecting an optimal carrier, and then the system establishes a link with the optimal carrier that supports a 3G voice call for the user.  In Section 0084, BSC retrieves from its in-memory database (claimed “a second non-transitory context memory configured to store a second network configuration corresponding to another receive carrier”) information about BTS carriers, CARRIERINFO: CARRIERINFO contains the algorithm associated with a carrier, carrier identity, its preference value, threshold, and cell-capability.  BSC uses the CARRIERINFO to determine an optimal carrier for a call, which includes establishing a new link with the optimal carrier (claimed “wherein the control processor is configured to establish a new communication link with the another receive carrier …,  and the signal processor to implement the second network configuration stored in the second non-transitory context memory”).  Also, Zhang et al disclose in Section 0034 wherein an antenna switches between different carriers (claimed “wherein the control processor is configured to establish a new communication link with the another receive carrier by controlling the antenna”).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include further comprising a second non-transitory context memory configured to store a second network configuration corresponding to another receive carrier, wherein the control processor is configured to establish a new communication link with the another receive carrier by controlling the antenna, and the signal processor to implement the second network configuration stored in the second non-transitory context memory.  One would have been motivated to do so to use carrier info to determine an optimal carrier and establish a new link with the optimal carrier by switching an antenna between carriers. 
Claim 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20080045146 to Wahlberg et al in view of U.S. Publication No. 20150188623 to Angeletti et al in view of U.S. Publication No. 20040008643 to Guturu et al, and in further view of U.S. Patent No. 6741573 to Asaeda et al.
Referring to claim 4, Wahlberg et al do not disclose wherein the at least one antenna receive beam is received from a dynamic capacity pool of satellite communication links that is provided by at least one of existing satellite communication provider or a reseller of satellite communication services.
Asaeda et al disclose in Figures 1-4 and Column 4 lines 41-47 and Column 5 line 55 to Column 10 line 8 wherein a satellite provider dynamically assigns satellite links to different users from a selection of satellite links (claimed “the at least one antenna receive beam is received from a dynamic capacity pool of satellite communication links that is provided by at least one of existing satellite communication provider”).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the at least one antenna receive beam is received from a dynamic capacity pool of satellite communication links that is provided by at least one of existing satellite communication provider or a reseller of satellite communication services (not in reference; claim in is “or” form and only requires one of the limitations).  One would have been motivated to do so since satellite communication providers provide a dynamic capacity pool of satellite links to make the system more flexible by dynamically assigning links.
Referring to claim 5, Wahlberg et al disclose in Figures 1-32 wherein the control processor is further configured to select the optimal satellite of the first plurality of receive carriers or the second plurality of receive carriers (refer to 35 U.S.C. 112(b) rejection above) based on the at least one desirable communication parameter (any of latency, traffic, and capacity limits) and at least one of: a current location of the antenna (not in reference; claim only requires “at least one” of the limitations); hardware constraints of at least one of the antenna or the signal processor (not in reference; claim only requires “at least one” of the limitations); locally measured network performance parameters determined by the control processor (any of latency, traffic, and capacity limits); or externally provided network performance parameters received via a network management link (other information on the network status updates channel).  Since terrestrial terminal determines, from among a plurality of satellites 102, 104, 106, 108 in a satellite network, a satellite with which to communicate that best satisfies a set of preselected constraints, terrestrial terminal must compare the actual parameters (latency, traffic, capacity limits and other information on the network status updates channel) of each of satellites 102, 104, 106, 108 to the preselected constraints in order to determine the best satellite (Figure 8, Sections 0060 and 0072-0075).  The parameters of latency, traffic, and capacity limits are compared with preselected constraints, wherein latency, traffic, and capacity limits are the claimed “locally measured network performance parameters determined by the control processor”, since they are measured at the terrestrial terminal.  The other information on the network status updates channel are compared with preselected constraints, wherein other information on the network status updates channel are the claimed “externally provided network performance parameters received via a network management link”, since they are provided to the terrestrial terminal on downlink channels from the network (Sections 0048, 0049, 0055, and 0072).  Refer to Sections 0045-0127.
Wahlberg et al do not disclose wherein the control processor is further configured to select the optimal receive carrier of the first plurality of receive carriers or the second plurality of receive carriers based on the at least one desirable communication parameter and at least one of: a current location of the antenna; hardware constraints of at least one of the antenna or the signal processor; locally measured network performance parameters determined by the control processor; or externally provided network performance parameters received via a network management link.
Angeletti et al disclose in Section 0111 wherein users receives data over a single carrier, so a single carrier must be selected for data reception.  Guturu et al disclose in Figures 1-4 and Sections 0019-0102 wherein a system selects an optimal carrier for data communication by comparing the parameters of each carrier to desired parameters of the user; for example, if the user desires resources of a 3G voice call, the system will determine which carrier supports resources for a 3G voice call in selecting an optimal carrier, and then the system establishes a link with the optimal carrier that supports a 3G voice call for the user (claimed “hardware constraints of at least one of the antenna or the signal processor”, since the hardware of the processor determines whether a carrier can support 3G).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the control processor is further configured to select the optimal receive carrier of the first plurality of receive carriers or the second plurality of receive carriers based on the at least one desirable communication parameter and at least one of: a current location of the antenna (not in reference; claim only requires “at least one” of the limitations); hardware constraints of at least one of the antenna or the signal processor; locally measured network performance parameters determined by the control processor (not in reference; claim only requires “at least one” of the limitations); or externally provided network performance parameters received via a network management link (not in reference; claim only requires “at least one” of the limitations).  One would have been motivated to do so to select a carrier based on what system the carrier can support.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20080045146 to Wahlberg et al in view of U.S. Publication No. 20150188623 to Angeletti et al in view of U.S. Publication No. 20040008643 to Guturu et al, and in further view of U.S. Patent No. 20180270820 to Gupta et al.
Wahlberg et al disclose in Figures 1-32 wherein the control processor is further configured to receive network parameters corresponding to the multiple satellites …, and to select the optimal satellite based on the received network parameters.  Since terrestrial terminal determines, from among a plurality of satellites 102, 104, 106, 108 in a satellite network, a satellite with which to communicate that best satisfies a set of preselected constraints, terrestrial terminal must compare the actual parameters (latency, traffic, capacity limits and other information on the network status updates channel) of each of satellites 102, 104, 106, 108 to the preselected constraints in order to determine the best satellite (Figure 8, Sections 0060 and 0072-0075).  Terrestrial terminal establishes a link to the target terrestrial terminal via the chosen satellite.  The other information on the network status updates channel are compared with preselected constraints, wherein other information on the network status updates channel are received from the network, since they are provided to the terrestrial terminal on downlink channels from the network (Sections 0048, 0049, 0055, and 0072).  Refer to Sections 0045-0127.
Wahlberg et al do not disclose wherein the control processor is further configured to receive network parameters corresponding to the multiple receive carriers of the at least one antenna receive beam via a network management link from a network operating center, and to select the optimal receive carrier based on the received network parameters.
Gupta et al disclose that a mobile station receives carrier information from a control center, and then the mobile station can use the carrier information for radio communication.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the control processor is further configured to receive network parameters corresponding to the multiple receive carriers of the at least one antenna receive beam via a network management link from a network operating center, and to select the optimal receive carrier based on the received network parameters.  One would have been motivated to do so so that carrier parameters can be received from a network operating center and used to select an optimal carrier.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20080045146 to Wahlberg et al in view of U.S. Publication No. 20150188623 to Angeletti et al in view of U.S. Publication No. 20040008643 to Guturu et al, and in further view of U.S. Publication No. 20180192438 to John Wilson et al.
Wahlberg et al disclose in Figures 1-32 further comprising an output device (antenna 600) configured to output data (antenna 600 outputs data from steerable beam antennae of any of satellites 102, 104, 106, 108), wherein: 
The input device is further configured to receive user data.  Antenna 600 receives data from steerable beam antennae of any of satellites 102, 104, 106, 108).
The control processor is configured to establish the current communication link with the optimal receive carrier by instructing the signal processor to extract the data from the optimal receive carrier, causing the output device to output the extracted data … Software 608 running on a processor receives data from steerable beam antennae of any of satellites 102, 104, 106, 108 via antenna 600, and then extracts the data from steerable beam antennae of any of satellites 102, 104, 106, 108.  Terrestrial terminal establishes a link to the target terrestrial terminal via the chosen satellite by using the software 608 running on a processor to receive the data from the chosen satellite, then extract the data from the chosen satellite, and then output the data via antenna 600.  Refer to Sections 0045-0127.
Wahlberg et al do not disclose further comprising an output device configured to output data, wherein: the input device is further configured to receive user data; and the control processor is configured to establish the current communication link with the optimal receive carrier by instructing the signal processor to extract the data from the optimal receive carrier, causing the output device to output the extracted data, and instructing the signal processor to place the received user data on a transmit carrier that is associated with the optimal receive carrier.
John Wilson et al disclose in Figures 1-11b and Sections 0029-0124 wherein a transmitting beam of UE is associated with a receive beam.  UE receives data on a receive beam and transmits data on a transmitting beam corresponding to the transmit beam, wherein each beam can be associated with a carrier frequency (Sections 0044 and 0107).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include further comprising an output device configured to output data, wherein: the input device is further configured to receive user data; and the control processor is configured to establish the current communication link with the optimal receive carrier by instructing the signal processor to extract the data from the optimal receive carrier, causing the output device to output the extracted data, and instructing the signal processor to place the received user data on a transmit carrier that is associated with the optimal receive carrier.  One would have been motivated to do so transmit user data on a transmit carrier associated with the optimal receive carrier to maximum data communication performance. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20080045146 to Wahlberg et al in view of U.S. Publication No. 20150188623 to Angeletti et al in view of U.S. Publication No. 20040008643 to Guturu et al, and in further view of U.S. Publication No. 20080316969 to Prakash et al.
	Wahlberg et al do not disclose wherein the control processor is configured to continuously or periodically determine the actual parameters corresponding to the multiple receive carriers, and to select a new optimal receive carrier when new actual parameters better match the at least one desirable communication parameter.
Prakash et al disclose in Section 0026 that the terminal may periodically obtain received signal strength measurements for the N carriers.  The terminal may then determine whether to remain on the assigned carrier or switch to another carrier based on the signal strength measurements; the terminal selects the carrier with the better signal strength measurements.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the control processor is configured to continuously or periodically determine the actual parameters corresponding to the multiple receive carriers, and to select a new optimal receive carrier when new actual parameters better match the at least one desirable communication parameter.  One would have been motivated to do so so that the mobile station can continuously measure the carrier parameters and select a new carrier when a better carrier is available. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20080045146 to Wahlberg et al in view of U.S. Publication No. 20150188623 to Angeletti et al in view of U.S. Publication No. 20040008643 to Guturu et al in view of U.S. Publication No. 20080313037 to Root et al, and in further view of U.S. Publication No. 20170302522 to Tonshal et al.
Wahlberg et al disclose wherein the desirable communication parameter includes user-defined priority data types, and the control processor is further configured to defer at least one lower-priority data type until a more optimal receive carrier is available.
Root et al disclose in Section 0011 user-defined priority for various data types.  Tonshal et al disclose in Section 0059 wherein lower priority data can be delayed until a better network becomes available.  So, the lower priority data as defined by the user of Root et al can be delayed until a better network becomes available, as disclosed by Tonshal et al.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the desirable communication parameter includes user-defined priority data types, and the control processor is further configured to defer at least one lower-priority data type until a more optimal receive carrier is available.  One would have been motivated to do so to defer a lower priority data until a better carrier is available, since a lower priority data does not need to be transmitted immediately.
Claims 11, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20080045146 to Wahlberg et al in view of U.S. Publication No. 20100311468 to Shi et al.
Referring to claim 11, Wahlberg et al disclose in Figures 1-32 a method (performed by terrestrial terminal) for network agnostic satellite communications (Figure 1), comprising: 
Receiving or determining (step 806; software 608 running on a processor, Section 0060), by a processor of a satellite communication terminal (terrestrial terminal), at least one desirable communication parameter (set of preselected constraints).  Terrestrial terminal determines, from among a plurality of satellites 102, 104, 106, 108 in a satellite network, a satellite with which to communicate that best satisfies a set of preselected constraints; so terrestrial terminal receives/determines the set of preselected constraints (Figure 8, Sections 0060 and 0072-0075).
Receiving or determining (step 806), by the processor, actual parameters (latency, traffic, capacity limits and other information on the network status updates channel) corresponding to multiple satellite … (satellites 102, 104, 106, 108).  Terrestrial terminal analyzes alternative satellites 102, 104, 106, 108 used to reach a target terrestrial terminal; terrestrial terminal determines the best satellite in terms of latency, traffic, capacity limits and other information on the network status updates channel.  So, terrestrial terminal must determine the actual latency, traffic, capacity limits and other information on the network status updates channel of each of satellites 102, 104, 106, 108 in order to determine the best satellite (Figure 8, Sections 0060 and 0072-0075).
Selecting (step 814), by the processor, an optimal satellite … by comparing the at least one desirable communication parameter to the actual parameters.  Since terrestrial terminal determines, from among a plurality of satellites 102, 104, 106, 108 in a satellite network, a satellite with which to communicate that best satisfies a set of preselected constraints, terrestrial terminal must compare the actual parameters (latency, traffic, capacity limits and other information on the network status updates channel) of each of satellites 102, 104, 106, 108 to the preselected constraints in order to determine the best satellite (Figure 8, Sections 0060 and 0072-0075).
Establishing (step 822), by the processor, a current communication link between the processor and the optimal satellite ...  Terrestrial terminal establishes a link to the target terrestrial terminal via the chosen satellite.  Refer to Sections 0045-0127.
Wahlberg et al do not disclose … receiving or determining, by the processor, actual parameters corresponding to multiple satellite networks; selecting, by the processor, an optimal satellite network by comparing the at least one desirable communication parameter to the actual parameters; establishing, by the processor, a current communication link between the processor and the optimal satellite network.
Shi et al disclose in Figure 12 and Sections 0091-0097 wherein a system selects an optimal network (claimed “optimal … network”) to complete a call request from a user.  The system determines operational parameter values (claimed “desirable communication parameters”), such as time, location, and requested usage of the requested call.  The system then compares the determined operational parameter values to selection criteria (claimed “actual parameters”), such as cost of the call, in order to select an optimal communication network to complete the call request.  The system determines which network can support the desirable parameters of the requested call.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include … receiving or determining, by the processor, actual parameters corresponding to multiple satellite networks; selecting, by the processor, an optimal satellite network by comparing the at least one desirable communication parameter to the actual parameters; establishing, by the processor, a current communication link between the processor and the optimal satellite network.  One would have been motivated to do so an optimal network can be selected for optimal communication.
Referring to claim 15, Wahlberg et al do not disclose further comprising receiving, by an input device of the satellite communication terminal, the at least one desirable communication parameter, wherein receiving, by the processor, the at least one desirable communication parameter includes receiving the at least one desirable communication parameter from the input device.
Shi et al disclose in Figure 12 and Sections 0091-0097 wherein a system selects an optimal network to complete a call request from a user.  The system determines operational parameter values (claimed “desirable communication parameters”), such as time, location, and requested usage of the requested call.  The system then compares the determined operational parameter values to selection criteria (claimed “actual parameters”), such as cost of the call, in order to select an optimal communication network to complete the call request.  The system determines which network can support the desirable parameters of the requested call.  So, the system receives the time, location, and requested usage of the requested call from the user inputs such as keyboards (claimed “input device of the … communication terminal”).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include further comprising receiving, by an input device of the satellite communication terminal, the at least one desirable communication parameter, wherein receiving, by the processor, the at least one desirable communication parameter includes receiving the at least one desirable communication parameter from the input device.  One would have been motivated to do so obtain desirable parameters from a user to determine user requests.
Referring to claim 17, Wahlberg et al disclose in Figures 1-32 further comprising storing, in a memory (software 608/database 610) of the satellite communication terminal, communication data usable by the processor to establish a communication link with each of the multiple satellite …, wherein establishing the current communication link includes selecting and implementing, by the processor, the communication data that corresponds to the optimal satellite ....   Terrestrial terminal determines, from among a plurality of satellites 102, 104, 106, 108 in a satellite network, a satellite with which to communicate that best satisfies a set of preselected constraints.  Terrestrial terminal analyzes alternative satellites 102, 104, 106, 108 used to reach a target terrestrial terminal; terrestrial terminal determines the best satellite in terms of latency, traffic, capacity limits and other information on the network status updates channel.  So, terrestrial terminal must determine the actual latency, traffic, capacity limits and other information on the network status updates channel of each of satellites 102, 104, 106, 108 in order to determine the best satellite (Figure 8, Sections 0060 and 0072-0075).  Terrestrial terminal establishes a link to the target terrestrial terminal via the chosen satellite.  Software 608/database 610 of terrestrial terminal stores instructions for to perform terrestrial terminal functions, including selecting an optimal satellite.  Refer to Sections 0045-0127.
Wahlberg et al do not disclose further comprising storing, in a memory of the satellite communication terminal, communication data usable by the processor to establish a communication link with each of the multiple satellite networks, wherein establishing the current communication link includes selecting and implementing, by the processor, the communication data that corresponds to the optimal satellite network.
Shi et al disclose in Figure 12 and Sections 0091-0097 wherein a system selects an optimal network to complete a call request from a user.  The system determines operational parameter values, such as time, location, and requested usage of the requested call.  The system then compares the determined operational parameter values to selection criteria, such as cost of the call, in order to select an optimal communication network to complete the call request.  The system determines which network can support the desirable parameters of the requested call.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include further comprising storing, in a memory of the satellite communication terminal, communication data usable by the processor to establish a communication link with each of the multiple satellite networks, wherein establishing the current communication link includes selecting and implementing, by the processor, the communication data that corresponds to the optimal satellite network.  One would have been motivated to do so an optimal network can be selected for optimal communication.
Referring to claim 18, Wahlberg et al disclose in Figures 1-32 wherein receiving or determining the actual parameters corresponding to the multiple satellite … includes at least one of determining, by the processor, at least a first actual parameter of the actual parameters (one of latency, traffic, capacity limits and other information on the network status updates channel) or receiving, by the processor, at least a second actual parameter (another one of latency, traffic, capacity limits and other information on the network status updates channel) from each of the multiple satellite ...  Since terrestrial terminal determines, from among a plurality of satellites 102, 104, 106, 108 in a satellite network, a satellite with which to communicate that best satisfies a set of preselected constraints, terrestrial terminal must compare the actual parameters (latency, traffic, capacity limits and other information on the network status updates channel) of each of satellites 102, 104, 106, 108 to the preselected constraints in order to determine the best satellite (Figure 8, Sections 0060 and 0072-0075).  Refer to Sections 0045-0127.
Wahlberg et al do not disclose wherein receiving or determining the actual parameters corresponding to the multiple satellite networks includes at least one of determining, by the processor, at least a first actual parameter of the actual parameters or receiving, by the processor, at least a second actual parameter from each of the multiple satellite networks.
Shi et al disclose in Figure 12 and Sections 0091-0097 wherein a system selects an optimal network to complete a call request from a user.  The system determines operational parameter values (claimed “desirable communication parameters”), such as time, location, and requested usage of the requested call.  The system then compares the determined operational parameter values to selection criteria (claimed “actual parameters”), such as cost of the call (claimed “first actual parameter”) and service available at the network (claimed “second actual parameter”), in order to select an optimal communication network to complete the call request.  The system determines which network can support the desirable parameters of the requested call.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein receiving or determining the actual parameters corresponding to the multiple satellite networks includes at least one of determining, by the processor, at least a first actual parameter of the actual parameters or receiving, by the processor, at least a second actual parameter from each of the multiple satellite networks.  One would have been motivated to do so an optimal network can be selected for optimal communication.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20080045146 to Wahlberg et al in view of U.S. Publication No. 20100311468 to Shi et al, and in further view of U.S. Publication No. 20130252655 to Kim et al.
Wahlberg et al do not disclose wherein the at least one desirable communication parameter includes at least one of a cost per bit of data transferred, a cost per minute of voice data, a response time of the multiple satellite networks, an available bandwidth of the multiple satellite networks, a reliability of the multiple satellite networks, link congestion of the multiple satellite networks, a signal to noise ratio, a bit error rate, priority of data to be transmitted or received, a data security level or feature, or a hardware constraint of the satellite communication terminal.
Kim et al disclose in Section 0097 wherein in a satellite network, a user requests parameters such as data speed and bit error rate (claimed “bit error rate”) that the user requires for a service with the satellite network.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the at least one desirable communication parameter includes at least one of a cost per bit of data transferred (not in reference, claim only requires “at least one” of the limitations), a cost per minute of voice data (not in reference, claim only requires “at least one” of the limitations), a response time of the multiple satellite networks (not in reference, claim only requires “at least one” of the limitations), an available bandwidth of the multiple satellite networks (not in reference, claim only requires “at least one” of the limitations), a reliability of the multiple satellite networks (not in reference, claim only requires “at least one” of the limitations), link congestion of the multiple satellite networks (not in reference, claim only requires “at least one” of the limitations), a signal to noise ratio (not in reference, claim only requires “at least one” of the limitations), a bit error rate, priority of data to be transmitted or received (not in reference, claim only requires “at least one” of the limitations), a data security level or feature (not in reference, claim only requires “at least one” of the limitations), or a hardware constraint of the satellite communication terminal (not in reference, claim only requires “at least one” of the limitations).  One would have been motivated to do so so a user can request a certain BER for data communication with a satellite network.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20080045146 to Wahlberg et al in view of U.S. Publication No. 20100311468 to Shi et al, and in further view of U.S. Publication No. 20050124344 to Laroia et al.
Wahlberg et al disclose in Figures 1-32 further comprising: selecting, by the processor, a new optimal satellite … if the new optimal satellite … better satisfies the at least one desirable communication parameter; and …. establishing, by the processor, a new communication link with the new optimal satellite … in response to selecting the new optimal satellite ....  Since terrestrial terminal determines, from among a plurality of satellites 102, 104, 106, 108 in a satellite network, a satellite with which to communicate that best satisfies a set of preselected constraints, terrestrial terminal must compare the actual parameters (latency, traffic, capacity limits and other information on the network status updates channel) of each of satellites 102, 104, 106, 108 to the preselected constraints in order to determine the best satellite (Figure 8, Sections 0060 and 0072-0075).  Terrestrial terminal establishes a link to the target terrestrial terminal via the chosen satellite.  Refer to Sections 0045-0127.
Wahlberg et al do not disclose further comprising: selecting, by the processor, a new optimal satellite network if the new optimal satellite network better satisfies the at least one desirable communication parameter; and terminating, by the processor, the current communication link and establishing, by the processor, a new communication link with the new optimal satellite network in response to selecting the new optimal satellite network.
Shi et al disclose in Figure 12 and Sections 0091-0097 wherein a system selects an optimal network to complete a call request from a user.  The system determines operational parameter values, such as time, location, and requested usage of the requested call.  The system then compares the determined operational parameter values to selection criteria, such as cost of the call, in order to select an optimal communication network to complete the call request.  Laroia et al disclose in Section 0094 wherein if a new link provides better quality, a new link is with the better quality is established with the mobile unit, and an old link with the lower quality is terminated with the mobile unit.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include further comprising: selecting, by the processor, a new optimal satellite network if the new optimal satellite network better satisfies the at least one desirable communication parameter; and terminating, by the processor, the current communication link and establishing, by the processor, a new communication link with the new optimal satellite network in response to selecting the new optimal satellite network.  One would have been motivated to do so an optimal network can be selected for optimal communication and to terminate the connection with the current network.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20080045146 to Wahlberg et al in view of U.S. Publication No. 20100311468 to Shi et al, and in further view of U.S. Publication No. 20010024961 to Richter.
Wahlberg et al do not disclose wherein establishing the current communication link includes signal processing functions of at least one of selecting modulation and demodulation waveforms that correspond to the optimal satellite network or implementing new encoding and decoding algorithms that correspond to the optimal satellite network.
Richter discloses in Figures 1-2 and Sections 0015-0018 wherein the system uses encoding and decoding algorithms for data communication on a newly established link between a mobile station and a network, wherein the network can be a satellite network as disclosed by Wahlberg et al and Shi et al.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein establishing the current communication link includes signal processing functions of at least one of selecting modulation and demodulation waveforms that correspond to the optimal satellite network (not in reference; claim only requires “at least one” of the limitations) or implementing new encoding and decoding algorithms that correspond to the optimal satellite network.  One would have been motivated to do so since a link with a network requires encoding and decoding algorithms for data communication. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20080045146 to Wahlberg et al in view of U.S. Publication No. 20100311468 to Shi et al, and in further view of U.S. Publication No. 20140302852 to Ostergaard et al.
Wahlberg et al do not disclose further comprising: determining, by the processor, that each of the multiple satellite networks fails to satisfy the at least one desirable communication parameter; and delaying, by the processor, the establishing the current communication link until at least one of the multiple satellite networks satisfies the at least one desirable communication parameter.
Ostergaard et al disclose in Figures 1-7 and Sections 0219-0284 wherein a mobile station searches for different access points to connect.  If an access point does not have the satisfactory conditions, the mobile station can delay handover to an access point until a more optimal access point is found; Section 0273.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include further comprising: determining, by the processor, that each of the multiple satellite networks fails to satisfy the at least one desirable communication parameter; and delaying, by the processor, the establishing the current communication link until at least one of the multiple satellite networks satisfies the at least one desirable communication parameter.  One would have been motivated to do so delay establishing a link until a desirable link is found, thereby using the optimal link providing the best communication link.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20080045146 to Wahlberg et al in view of U.S. Publication No. 20100311468 to Shi et al in view of U.S. Patent No. 6741573 to Asaeda et al, and in further view of U.S. Publication No. 20160088627 to Tayrac et al.
Wahlberg et al do not disclose wherein the multiple satellite networks are part of a dynamic capacity pool and are each available on a dynamic basis.
Asaeda et al disclose in Figures 1-4 and Column 4 lines 41-47 and Column 5 line 55 to Column 10 line 8 wherein a satellite provider dynamically assigns satellite links to different users from a selection of satellite links (claimed “the multiple satellite … are part of a dynamic capacity pool and are each available on a dynamic basis”).  Tayrac et al disclose in Figures 1-4 and Sections 0030-0073 dynamic resource allocation of a plurality of satellite networks (claimed “multiple satellite networks”).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the multiple satellite networks are part of a dynamic capacity pool and are each available on a dynamic basis.  One would have been motivated to do so to dynamically assign available satellite networks to make the system more flexible.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No.  6,314,269 to Hart et al disclose in Figures 1-9 a method wherein earth station receives a return signal via more than one satellite link from a mobile terminal and the earth station selects one or more of the satellite links for transmitting a forward signal on the basis of the quality of signal received via each link.  Refer to Column 3 line 30 to Column 11 line 40.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine Ng/
Examiner, AU 2464
November 21, 2022